Citation Nr: 1232414	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  09-21 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Ann Arbor, Michigan


THE ISSUE

Entitlement to reimbursement of medical expenses for treatment at Foote Memorial Hospital received from May 12, 2008 to May 14, 2008. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1997 to May 1998 and from September 2002 to September 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2009 determination by the Department of Veterans Affairs (VA) Medical Center (VAMC) located in Ann Arbor, Michigan, that denied the claim for reimbursement for, or payment of, unauthorized medical expenses, for treatment and hospitalization at Foote Memorial Hospital from May 11, 2008 to May 14, 2008. 


FINDINGS OF FACT

1.  The Veteran was brought to Foote Memorial Hospital on May 11, 2008 to be treated for change in mental status; etiology was likely secondary to his withdrawal from benzodiazepines. 

2.  At the time of the treatment in question, the Veteran was service-connected for a medial meniscus tear of the right knee, bronchitis, a right thumb sprain, limited flexion of the right knee and tinnitus. 

3.  The Veteran's condition had stabilized by May 12, 2008, and he could have been safely transferred to a VAMC that was available; the Veteran refused transfer to the VA facility. 


CONCLUSION OF LAW

The criteria for payment or reimbursement for unauthorized medical expenses for treatment and hospitalization at Foote Memorial Hospital from May 12, 2008 to May 14, 2008, have not been met.  38 U.S.C.A. §§ 1703, 1725, 1728 (West 2002); 38 C.F.R. §§ 17.54, 17.120, 17.1000-.1008 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran did not receive VCAA notice with regard to the claim for reimbursement of unauthorized medical expenses.  The failure to provide notice was not prejudicial, however.

The Veteran was notified of the decision and his appellate rights in May 2009 and provided with a the statement of the case in June 2009 that informed him of the evidence that VA had considered, the pertinent laws and regulations, and the reasons and bases for VA's decision.  This notice should have put him on notice as to what was required to substantiate the claim.  The notice informed him of the evidence VA had obtained and the Veteran demonstrated an understanding of the evidence needed to substantiate the claim, but submitting argument that he was not stabilized during the period for which he was claiming benefits.  The Veteran has had years since receiving this notice to submit additional argument and evidence and to request a hearing.  He has had a meaningful opportunity to participate in adjudication of his claim.

All pertinent evidence regarding the non-VA medical treatment has been obtained and associated with the claims file.  Based upon the above analysis, the Board finds that VA has fulfilled its duty to assist the Veteran in the development of the current claim. 

Analysis

The Veteran is currently service-connected for medial meniscus tear of the right knee, bronchitis, a right thumb sprain, limited flexion of the right knee and tinnitus, according to information in his claims file.  His combined evaluation has been 60 percent since February 26, 2008.

Pursuant to 38 U.S.C.A. § 1703(a), when VA facilities are not capable of furnishing the care or services required, the Secretary may contract with non-Department facilities in order to furnish certain care, including hospital care or medical services for the treatment of medical emergencies which pose a serious threat to the life or health of a veteran receiving medical services in a Department facility until such time following the furnishing of care in the non-Department facility as the veteran can be safely transferred to a Department facility.  38 U.S.C.A § 1703(a)(3); 38 C.F.R. § 17.52. 

The admission of a veteran to a non-VA hospital at the expense of VA must be authorized in advance.  38 C.F.R. § 17.54; see Malone v. Gober, 10 Vet. App. 539, 541 (1997).  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54. 

In any event, under 38 U.S.C.A. § 1728(a) and 38 C.F.R. § 17.120 (quoted below), VA may reimburse veterans for unauthorized medical expenses incurred in non-VA facilities where: 

(a) For veterans with service connected disabilities.  Care or services not previously authorized were rendered to a veteran in need of such care or services: (1) For an adjudicated service-connected disability; (2) For nonservice-connected disabilities associated with and held to be aggravating an adjudicated service- connected disability; (3) For any disability of a veteran who has a total disability permanent in nature resulting from a service-connected disability (does not apply outside of the States, Territories, and possessions of the United States, the District of Columbia, and the Commonwealth of Puerto Rico); (4) For any illness, injury or dental condition in the case of a veteran who is participating in a rehabilitation program under 38 U.S.C. Ch . 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in § 17.48(j); and 

(b) In a medical emergency.  Care and services not previously authorized were rendered in a medical emergency of such nature that delay would have been hazardous to life or health, and 

(c) When Federal facilities are unavailable.  VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  38 C.F.R. § 17.120. 

All three statutory requirements (a, b, and c) must be met before the reimbursement may be authorized under 38 U.S.C.A. § 1728.  Zimick v. West, 11 Vet. App. 45, 49 (1998); see Hayes v. Brown, 6 Vet. App. 66, 68 (1993). 

The Veteran did not fall into any of the categories listed in 38 C.F.R. § 17.120(a).  Hence, he did not meet the requirements for reimbursement under 38 U.S.C.A. § 1728.

Payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may also be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-100 8. Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-177.  The provisions of the Act became effective as of May 29, 2000.  To be eligible for reimbursement under this authority the veteran has to satisfy all of the following conditions: 

(1) The emergency services were provided in a hospital emergency department or a similar facility providing emergency care; 

(2) A prudent layperson would have reasonably expected that delay in seeking immediate medical attention for the initial evaluation and treatment would have been hazardous to life or health; 

(3) A VA or other Federal facility was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson; 

(4) The care beyond the initial emergency evaluation and treatment was for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility, with the medical emergency lasting only until stabilization of the Veteran; 

(5) The Veteran was enrolled in the VA health care system at the time the emergency treatment was furnished and had received medical services under 38 U.S.C. Chapter r 17 within two years before the non-VA emergency treatment; 

(6) The Veteran is financially liable to the non-VA provider of the emergency treatment; 

(7) The Veteran has no health insurance coverage for payment or reimbursement for the emergency treatment; 

(8) The Veteran has unsuccessfully exhausted claims reasonably available against a third party in the case of an accident or work-related injury; and 

(9) The Veteran is not eligible for reimbursement under 38 U.S.C. § 1728, which applies primarily to emergency treatment for a service-connected disability. (Eligibility under § 1728 is neither claimed nor apparent from the record as the Veteran was not treated for a service-connected disability.)  See 38 C.F.R. § 17.1002. 

In this case, the Veteran was hospitalized for an altered mental status from May 11, 2008.  The discharge summary dated May 14, 2008 indicates that the discharge diagnoses were change in mental status, etiology was noted to likely be secondary to his withdrawal from benzodiazepines; posttraumatic stress disorder and anxiety; a history of asthma; and a history of a closed head injury.  Thus, the Veteran was not treated for any service-connected disability from May 11, 2008 to May 14, 2008.

The Department of Veterans Affairs paid for the Veteran's hospitalization for May 11, 2008, contending that he was medically stable as of May 12, 2008 and he refused transfer on May 12, 2008.  Thus, he was denied reimbursement for the remainder of his stay. 

With regard to stabilization, claims for payment or reimbursement of the costs of emergency hospital care or medical services not previously authorized will not be approved for any period beyond the date on which the medical emergency ended. 38 C.F.R. § 17.121 (2011).  For the purpose of payment or reimbursement of the expense of emergency hospital care not previously authorized, an emergency shall be deemed to have ended at that point when a VA physician has determined that, based on sound medical judgment, a Veteran who received emergency hospital care could have been transferred from the non-VA facility to a VA medical center for continuation of treatment for the disability.  Id.  From that point on, no additional care in a non-VA facility will be approved for payment by VA.  Id.  

Effective October 10, 2008, the provisions of 38 U.S.C.A. § 1725 and § 1728 were amended.  See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110 (2008) to make the payment or reimbursement by VA of private treatment mandatory as opposed to discretionary, if all of the pertinent criteria outlined above are otherwise satisfied.

Additionally, the revised criteria added a provision essentially expanding the definition of "emergency treatment" to include treatment rendered (1) until such time as the Veteran can be transferred safely to a VA facility or other Federal facility and such facility is capable of accepting such transfer; or . . . (2) until such time as a Department facility or other Federal facility accepts such transfer if: (A) at the time the Veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and (B) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the Veteran to a Department facility or other Federal facility.  Id. 

As a preliminary matter in adjudicating a claim for reimbursement of medical expenses, the Board must make a factual determination as to whether VA gave prior authorization for the non-VA medical care that the veteran received in a private facility.  See Smith v. Derwinski, 2 Vet. App. 378 (1992); 38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54.  This is a factual, not a medical, determination.  Similes v. Brown, 5 Vet. App. 555 (1994). 

In this case, the Veteran does not contend that authorization was requested prior to receiving the services at issue, and there is no evidence of record suggesting that any such authorization was given.  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54.  Here, VA has accepted responsibility for the initial emergency treatment and catheterization of the Veteran that occurred on May 11, 2008.  

There is no showing that the care received from May 12, 2008 to May 14, 2008, was pre-authorized by VA. 

The Veteran's discharge summary dated May 14, 2008 indicates that he woke from sleep banging his head against a table and was brought to the emergency room in an unresponsive state.  The initial History and Physical indicates that he woke up at 2:30 a.m.  The Emergency Department Chart indicates that he arrived at the hospital at 4:13 a.m. on May 11, 2008.  The discharge physician noted that his presentation was consistent with withdrawal from medication that could have been either prescription or non-prescription drugs.  He was initially unresponsive and then woke up very agitated, at which time he was placed on Ativan.  

After one day in the hospital, the discharging physician noted that the Veteran was more stable and was supposed to be transferred to the VAMC to continue his care.  However, the Veteran's family indicated that they wanted to continue care at Foote Memorial Hospital.  The discharging physician indicated that the Veteran, awake and competent to make decisions, agreed to stay at Foote Memorial Hospital.  

Concerning the Veteran's mental status, the discharging physician indicates that the Veteran gradually improved and that, although it was reported the Veteran was having some abnormal movement, a neurologist signed off indicating that his condition was not consistent with seizure.

A VAMC record dated May 12, 2008 indicates that at 9:03 p.m., the expected transfer from Foote Hospital (the Veteran) had not arrived.  Travel had been arranged for the Veteran with Huron Valley Ambulance (HVA).  VA personnel contacted HVA and were advised that when HVA arrived to transport the Veteran, he changed his mind and decided to stay at Foote Memorial Hospital.  

The Veteran argues in a May 26, 2009 e-mail that he was unconscious for the entire four days that he was in the hospital.  He indicated in a June 10, 2009 Form 9 that he was unable to make any decisions due to his mental state and because he was drugged with Ativan in large doses to stop the seizure activity.  The Veteran indicates that he was treated by the same physicians the entire time he was hospitalized.  He also says that the hospital has turned his account over to a collection agency and his credit score, among other things, has become difficult.

The objective record, including the reports at arrival and discharge and nurses' notes, demonstrates that the Veteran was to be transported, arrangements were made for ambulance transport, and he refused transport to the VAMC when the ambulance arrived.  The Veteran's discharging physician, who he indicates treated him for the entirety of his hospital stay, recorded that the Veteran was awake and competent to make decisions at the time of his refusal to be transferred.  

The Board finds the Veteran to not be credible.  Specifically, the Board finds that the Veteran's allegations of being unconscious for the entire four days he was in the hospital to be not reasonable.  In this regard, common sense would argue that a hospital would not discharge any person as stable when they had been unconscious for the prior four days.  Additionally, the Veteran contends that he was treated by the same physicians for the entirety of his stay.  

The Veteran's physician specifically noted that the Veteran was awake and competent at the time of making his decision to stay at Foote Memorial Hospital.  His treating physician indicated that the Veteran was competent at the time of the decision not to be moved to the VAMC.  Thus, the Board must find that the Veteran's current assertion that he was unconscious for the entirety of his hospital stay is not credible.  It is clear from the record that transport was arranged for the Veteran from Foote Memorial Hospital to a VAMC.  When the transport arrived, the Veteran would not agree to be transported.  The Veteran would not have been able to decline transport if he had been unconscious.  

It is clear from the record that the Veteran could have been transferred safely to a VA facility as of May 12, 2008 and Foote Memorial Hospital documented reasonable attempts to transfer the Veteran to a VA facility.  Thus, the Veteran could have been transferred from the non-VA facility to a VA medical center for continuation of treatment for the disability but for the Veteran's own protest.  

Whether the version of 38 U.S.C.A. § 1725, effective prior to or since October 10, 2008 is applied, the result is the same; as the appeal must be denied because not all of the conditions for reimbursement have been met; a VA facility was readily available and the Veteran refused to be moved when transportation arrived to take him to the VA facility. 

The weight of the evidence is against a finding that the Veteran meets the criteria for payment or reimbursement of medical services provided at Foote Memorial Hospital from May 12, 2006 to May 14, 2006, either on the basis of eligibility under 38 U.S.C.A. § 1728 or under 38 U.S.C.A. § 1725.  Reasonable doubt does not arise, and the claim must be denied.


ORDER

Entitlement to reimbursement of medical expenses for treatment at Foote Memorial Hospital received from May 12, 2008 to May 14, 2008 is denied. 




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


